Citation Nr: 0823505	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for neuropathy as 
secondary to diabetes mellitus, type I, with retinopathy.

2.	Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus, type I, with retinopathy.

3.	Entitlement to an evaluation in excess of 30 percent for 
residuals of Graves' disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from May 1960 to May 1963, 
and from          June 1963 to June 1966.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought          
on appeal.


FINDINGS OF FACT

1.	There is no competent medical evidence that the veteran 
currently has a disorder involving neuropathy.

2.	The veteran's diabetes mellitus, type I, requires 
insulin and restricted diet, although it does not involve 
more pronounced symptoms, such as regulation of activities, 
episodes of ketoacidosis, hypoglycemic reactions or weekly 
visits to a diabetic care provider.  

3.	Assuming that the objectively measured loss of visual 
acuity is directly attributable to service-connected 
diabetes, it does not warrant more than a              40 
percent evaluation under applicable rating criteria, as to 
support a combined evaluation for manifestations of diabetes 
in excess of 60 percent.

4.	The veteran's residuals of Graves' disease does not 
include symptoms of emotional instability, tachycardia, 
fatigability and increased pulse pressure or   blood 
pressure.





CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
neuropathy as secondary to diabetes mellitus, type I, with 
retinopathy, are not approximated. 38 U.S.C.A.           §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.	The criteria for a higher rating than 60 percent for 
diabetes mellitus, type I,         with retinopathy are not 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10; 4.84a, Diagnostic Codes 6006, 6013; and 4.119, 
Diagnostic Code 7913 (2007).

3.	The criteria for a higher rating than 30 percent for 
residuals of Graves' disease are not approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.119, 
Diagnostic Code 7900 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 
The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).             The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claims through a July 2005 letter 
that addressed each element of satisfactory notice set forth 
under the Pelegrini II decision. The notice correspondence 
explained the general requirements to establish the benefit 
sought, and the            June 2006 Statement of the Case 
(SOC) provided citation to and explanation of      the 
applicable rating criteria. The VCAA notice also explained 
the joint obligation between VA and the veteran to obtain 
evidence including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records, and other Federal records. See 
Quartuccio v. Principi,               16 Vet. App. 183, 186-
87 (2002). Furthermore, a May 2006 letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits, consistent with the 
holding in the Dingess/Hartman decision. 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and            lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any notice deficiency in this 
regard does not constitute prejudicial error that would 
preclude the essential fairness of this adjudication. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed,                 or (3) that a benefit could not 
have been awarded as a matter of law.                Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007). See also 
Vazquez-Flores, 22 Vet. App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claims. The VCAA notice correspondence informed the veteran   
that he would need to provide evidence indicating that his 
service-connected disorders had increased in severity, and 
identified relevant sources of lay evidence and medical 
findings for this purpose. The June 2006 SOC further 
discussed           the pertinent rating criteria. While the 
claims were not then readjudicated,             the veteran 
did not submit additional evidence or information in response 
to            the SOC, or identify evidence not already 
obtained to warrant further adjudication of these matters. 
Thus, the veteran was afforded an opportunity to substantiate           
his claims in view of the comprehensive notice provided. See 
Sanders, supra;         Vazquez, supra. Cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 172-73 (2007)  (where after VA 
provides a content-compliant VCAA notice albeit in an 
untimely manner and a claimant subsequently informs VA that 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).

In addition, the relevant notice information must have been 
timely sent. The Court        in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,  the July 2005 VCAA 
correspondence preceded the January 2006 rating decision that 
initially adjudicated the claims on appeal, which met the 
requirements for timely notice. 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran through obtaining 
extensive VA outpatient records. The veteran has been 
afforded VA examinations in connection with his claims. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claims, he has provided several personal statements.  
While he had previously requested a hearing at the RO before 
a Veterans Law Judge (VLJ) of the Board (a "Travel Board" 
hearing), he later cancelled it prior to the scheduled 
hearing date. As such, the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service Connection for Neuropathy

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes  that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007). 
 
Service connection may also be granted for a disability which 
is proximately        due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).                 
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Because the medical evidence does not presently confirm that 
the veteran has a disorder involving neuropathy, either 
associated with or independent from his service-connected 
diabetes mellitus, type I, the claim will be denied.  

The veteran underwent a September 2005 VA examination for 
diabetes,                   and reported having left lower 
extremity numbness and weakness. He further indicated having 
undergone a work-up for degenerative disc disease of the L2 
lumbosacral spine area. On a physical examination, he 
demonstrated L2 radiculopathy on the left side. The lower 
extremities including feet showed normal pulses with normal 
sensation on the right, decreased sensation to pinprick on 
the left, and absent ankle reflexes bilaterally. In his 
diagnostic summary the examiner indicated that there was no 
evidence of peripheral edema, or neurological complications 
associated with diabetes mellitus, type I. There likewise was 
no evidence to suggest he had peripheral neuropathy due to 
diabetes, as the decreased sensation to pinprick in the left 
foot was considered due to lumbar degenerative  disc disease.

Records pertaining to VA outpatient treatment establish that 
on an October 2003 consultation, the veteran reported 
conducting diabetic foot exams on a daily basis and did not 
mention any symptoms or observations of abnormalities. 
Treatment history further shows that when evaluated in July 
2004 by a podiatrist, he showed some signs of peripheral 
vascular disease and was advised in procedures for diabetic 
foot care, though no specific mention of a neurological 
manifestation     was provided. When seen in May 2005 for 
complaints of burning leg pain          over the previous two 
weeks, the evaluating physician diagnosed leg pain,                      
as symptomatic of arthritis rather than diabetic neuropathy. 
Reevaluation in         June 2005 for right leg pain, 
resulted in a diagnosis of degenerative joint disease.

These findings essentially are absent of current evidence of 
neuropathy.
The initial element of a valid claim for service connection 
is necessarily competent evidence of the disability claimed. 
Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation 
for service-connected injury is limited to those claims which 
show a present disability."). See also Hicks v. West, 12 
Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). See, too, Degemetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

Considering that there is indication of continued complaints 
as to left leg pain and discomfort and diminished sensation 
present in the area, the September 2005 VA examiner and at 
least one previous treatment provider attributed these 
symptoms to lumbar radiculopathy, for which service 
connection has not been awarded,         rather than signs or 
symptoms of diabetic neuropathy. It may reasonably determined 
that the claimed disorder does not presently manifest. The 
veteran's own contentions on the subject have been 
considered, however, as he is a layperson,        his 
statements on a medical matter such as diagnosis of a current 
disability cannot be determinative absent corroborating 
evidence. See e.g., Grottveit v. Brown,            5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons and bases, the preponderance of the 
competent evidence weighs against the claim for service 
connection for neuropathy. Hence, the benefit-of-the-doubt 
doctrine does not apply, and the claim is denied. 38 C.F.R. § 
3.102;               38 U.S.C.A. § 5107(b). See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes Mellitus, Type I, with 
Retinopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,        the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.


In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern                 is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The veteran is presently receiving a 60 percent rating for 
diabetes mellitus, type I, with retinopathy, evaluated under 
the provisions of 38 C.F.R. § 4.119,          Diagnostic Code 
7913. 

Under that diagnostic code, a 20 percent rating is warranted 
for diabetes mellitus when requiring insulin and restricted 
diet; or oral hypoglycemic agent and restricted diet. A 40 
percent rating is warranted when it requires insulin, 
restricted diet, and regulation of activities. A 60 percent 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. A maximum 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R.              § 4.119, Diagnostic Code 
7913. 
 
A note to that criteria provides that compensable 
complications of diabetes mellitus are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are to be considered part of the diabetic 
process under Diagnostic Code 7913.

For purpose of applying Diagnostic Code 7913, medical 
evidence is required to show that occupational and 
recreational activities have been restricted.         Camacho 
v. Nicholson, 21 Vet. App. 360, 364 (2007).

The criteria for evaluating retinitis is found at 38 C.F.R. § 
4.84a, Diagnostic Code 6006. This disorder is included 
amongst those disabilities which in chronic form, are to be 
rated from between 10 and 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, and combining an additional rating of 10 
percent during continuance of active pathology.                
The minimum available rating during active pathology is 10 
percent.

Diagnostic Code 6013 pertains to glaucoma, simple, primary 
and noncongestive, and provides for rating impairment based 
on visual acuity or field loss.                   The minimum 
assignable rating is 10 percent. 

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994)       the Court held that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses   is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any              non-overlapping symptoms of the 
disorder in question which would result in           separate 
disability ratings.

The medical manifestations of diabetes mellitus, type I, have 
been evaluated     since the veteran filed his June 2005 
claim for increase, including any disorders associated with 
diabetes, to the extent that these should be reflected in the 
overall rating. Based on the pertinent findings, it is 
determined that a 60 percent disability rating continues to 
represent the appropriate level of compensation.

The most comprehensive depiction of the veteran's diabetes is 
presented primarily through VA compensation and pension 
examination reports. On a September 2005 examination, he 
reported undergoing hospitalization for hypoglycemic reaction 
several times over his lifetime and that he did follow a 
restricted diet. He stated       he had lost 15 pounds in the 
last 6 months unintentionally. He did not require restriction 
of his activities, though he took insulin several times per 
day.              While there was a history of hypertension, 
it was objectively noted the veteran    had no cardiac 
symptoms. Following objective evaluation, the VA examiner 
indicated a diagnosis of diabetes mellitus, type I, further 
identifying complications of eye findings as seen in a recent 
eye examination with early diabetic retinopathy and glaucoma; 
no evidence of peripheral edema; no diabetic kidney disease;           
no cardiac disease currently diagnosed; and no evidence of 
neurologic complications, including peripheral neuropathy in 
the lower extremities. 

The treatment background further indicates in May 2005, a VA 
outpatient consultation which noted that control of diabetes 
continued to be poor, although blood pressure and lipids were 
at the requisite level. It was recommended that the veteran 
utilize a more consistent approach to monitoring insulin 
intake. The more recent examination suggests that his 
diabetes is under an improved degree of control. See 
generally, Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(explaining that it is the duty of the rating specialist to 
interpret VA examination reports in light of the whole 
record).

The foregoing assessment as to severity of manifestations, 
particularly absent any regulation of activities or 
associated syndromes besides retinopathy, such as 
hypertension, is consistent with the requirements for a 20 
percent rating when evaluating diabetes mellitus in and of 
itself. The Board's analysis will turn to whether there is a 
basis for a higher rating than the current 60 percent 
evaluation, according to the retinopathy or related visual 
function component of              service-connected 
disability. 38 C.F.R. § 4.14.

On a VA eye examination dated from August 2005, the veteran 
demonstrated  visual acuity at near without correction of 
right eye 20/100, left eye 20/200; and at distance without 
correction, right eye 20/100, left eye 20/100. When measured 
with a current glasses prescription, visual acuity was 20/200 
at far in the right eye,         and 20/60 at far in the left 
eye. Intraocular pressure by applanation tonometry was 
measured as 14-mmHg in both eyes. Further examination 
revealed that the corneae were clear, the anterior chambers 
were deep and quiet, and the vessels, maculae and periphery 
were within normal limits. The impression was of primary 
open-angle glaucoma with acceptable intraocular pressures, 
with visual field tests within normal limits in the left eye, 
and showing mild superior arcuate defect in the         right 
eye; and diabetes without retinopathy. 

Significantly, the retinopathy disorder was indicated above 
to be asymptomatic. Although the veteran's preceding 
treatment records do not confirm whether glaucoma is also 
part of the underlying service-connected diabetes, this 
possibility has been considered (as the RO similarly 
addressed glaucoma in its June 2006 SOC). Assuming that 
glaucoma is attributable to diabetes, the extent of visual 
field limitation in the right eye, limited by approximately 5 
degrees, does not correspond to the minimum 10 percent level 
available under Diagnostic Code 6080 for unilateral visual 
field loss. When applying the criteria for loss of central 
visual acuity after correction, consistent with 38 C.F.R. § 
4.84a, Table V, the extent of visual impairment warrants a 40 
percent rating. Taking into account the potential for 
assignment of such rating, when combined with a 20 percent 
rating for symptoms of diabetes (38 C.F.R. § 4.25), an 
overall evaluation greater than                 60 percent 
could not be assigned. 

Accordingly, the claim for an increased rating for diabetes 
mellitus, type I,           with retinopathy, is denied. 
Since the preponderance of the evidence is against     the 
claim, the benefit-of-the-doubt doctrine is not applicable. 
38 U.S.C.A.                § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert, 1 Vet. App. at 49.







Increased Rating for Residuals of Graves' Disease

In determining whether an evaluation in excess of 30 percent 
may be assigned for residuals of Graves' disease, the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7900 for 
hyperthyroidism must be applied.

Under that diagnostic code, a 10 percent evaluation is 
warranted when there is manifested tachycardia, which may be 
intermittent, and tremors, or requires continuous medication 
for control. The next higher 30 percent evaluation is 
assigned due to tachycardia, tremor and increased pulse 
pressure or blood pressure. A 60 percent evaluation is 
warranted with evidence of emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure.                   The maximum 100 percent 
evaluation is for assignment with evidence of thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms. A note to the rating criteria 
provides that if ophthalmopathy is the sole finding, the 
disability should be evaluated based on impairment of vision 
field, diplopia or impairment of central visual acuity.

The report of a September 2005 VA examination of the thyroid 
and parathyroid, states that the veteran had a history of 
Graves' disease initially diagnosed as a goiter, and treated 
with radioactive iodine, which had subsequently become 
hypothyroid. He stated that he experienced fatigability 
chronically, but had a normal mental assessment. There were 
no neurologic, cardiovascular or gastrointestinal symptoms 
associated with Graves' disease. He did have orbital changes 
of proptosis. Physical examination revealed thyroid difficult 
to palpate,  and very small. Pulse and blood pressure were 
normal. There was Graves' ophthalmopathy using eyedrops 
daily. Muscle strength was normal other than the left lower 
extremity, but the left leg symptoms were due to probable 
degenerative disc disease with radiculopathy. There was no 
appreciated tremor or mix edema. There were also no other 
residuals of thyroid disease or its treatment. Laboratory 
testing revealed his thyroid disease was well controlled on 
his existing dose of medication. The diagnosis provided was 
Graves' disease in remission, currently on daily Synthroid 
for hypothyroidism status-post radioactive iodine treatment, 
and seeing an ophthalmologist for Graves' ophthalmopathy 
requiring eyedrops daily.  

Reviewing these findings under the rating criteria the RO has 
applied,           Diagnostic Code 7900 for hyperthyroidism, 
the requirements for assigning the   next higher 60 percent 
rating are not met, since besides the veteran's reported 
fatigability, there do not exist symptoms of or similar to 
emotional instability, tachycardia, or increased pulse or 
blood pressure. Separate evaluation of symptomatology 
involving Graves' ophthalmopathy is also not warranted,              
as for reasons indicated previously, the extent of visual 
impairment is contemplated in the present evaluation for 
diabetes mellitus, type I.                     

In view of the indication on examination that the veteran's 
current symptoms are more analogous to hypothyroidism, 
following undergoing radioactive iodine treatment for his 
previous Graves' disease, the consideration of Diagnostic 
Code 7903 is warranted, applicable to evaluating 
hypothyroidism. The medical evidence does not show however, 
that the veteran manifests the constituent symptoms of a  60 
percent rating under that criteria, since he does not 
demonstrate muscular weakness, mental disturbance, or weight 
gain. A corresponding VA examination for diabetes had shown 
an unintentional 15 pound weight loss over the preceding six 
months. Also, the occurrence of any muscular weakness in the 
left lower extremity has continuously been attributed to 
radiculopathy from a lumbar spine disorder,     rather than 
any other potential cause. 

Hence, there is no present basis for an increased rating for 
residuals of Graves' Disease, and the claim is being denied. 
Since the preponderance of the evidence         is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.          § 5107(b); 38 C.F.R. § 4.3. 






ORDER

Service connection for neuropathy as secondary to diabetes 
mellitus, type I,               with retinopathy, is denied.

An evaluation in excess of 60 percent for diabetes mellitus, 
type I, with retinopathy is denied.

An evaluation in excess of 30 percent for residuals of 
Graves' disease is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


